Case 18-12012-LSS Doc973_ Filed 03/27/20 Page 1 of 3

“HEN

CID MAR 27 AM BF oT

MCMAHON SEREPCA LEP
255-B Constitution Drive, Suite [047
Menlo Park, CA 94025
650-637-0600

tay net eelaace
D trate! Mena
Pees .

|

NOTICE OF CHANGE OF LEGAL COUNSEL ADDRESS

AND
CREDITOR CHANGE OF ADDRESS TO RECEIVE PAYMENTS

March 24. 20260

VIA FEDERAL EXPRESS
Clerks Office

US. Bankruptey Court
District of Delaware

824 Market Strect N.

Third Floor

Wilmington. Di: 1980]

Re: Cases (delined below )
Attention Clerk of the ULS. Bankruptey Court of the District of Delaware:

We are legal counsel for Facebook. Inc. (7 Facebook”), a creditor in the cases
listed on Exhibit A attached hereto. (the “Cases” ).

You are hereby directed to file this letter in the docket of cach of the Cases. and you are
hereby further notified and directed to. cHective immediately:

1. Change the address of MeMahon Serepea LLP for all notices and correspondence
concerning the Cases.

Prom the old address:

lacebook. Ine.

eo David M. Serepea
MeMahon Serepea LEP

OSS Industrial Road. Suite 201
San Carlos. CA 94070
650-637-0600

davidea msilp.com

 

 
Case 18-12012-LSS Doc 973 _ Filed 03/27/20 Page 2 of 3

Clerk of the ULS. Bankruptey Court
District of Delaware
March 24. 2020

To the new address:

facebook. Ine.

eo David M. Serepea

McMahon Serepea LEP

2535-B Constitution Drive. Suite 1047
Mento Park. CA 94025
650-657-0000

david amsliip.com

2. Change the address of Facebook to reecive payments related to the Cases,

Prom the old address:

Facebook, Inc.

Attention: tlossain Mostaghim or Chelsea Phomas

1601 Willow Road

Menlo Park, CA 94025
‘Vo the new address:

Facebook. Inc.

Attention: Accounts Receivable Bankruptey

15161 Collections Center Drive

Chicago. If. 60693

The above changes listed in | and 2 above should also be reflected on the records and

website for each of the respective claims agents. as applicable.

Very truly yours.

Cex eect It: / 7 o

elizabeth M. Kurr. esq.

Enel.

 

 
a

9.

Case 18-12012-LSS Doc973 _ Filed 03/27/20 Page 3 of 3

EXHIBIT A
To Notice of Change of Legal Counsel Address and
Creditor Change of Address to Receive Payments
To U.S. Bankruptey Court District of Delaware from McMahon Serepea LLP
Dated Mareh 24, 2020

Orexigen Therapeutics. Inc.. Case No. 18-0518

[BH Topeo. LEC. Case No. 18-112 12 and flements Behavioral Health. Ine. Case No.
18-11]214

Brookstone. Ine... Case No. 18-1 1781

Open Road Films. E10. Case No. 18-12012

RMBR Liquidation. Inc. (’k/a Phings Remembered. Ine.). Case No. 19-10254

/ Gallerie. EEC. Case No. 19-10488

Sizmek Technologies. Inc.. Case No. 19-10974. Sizmek DSP. Ine. Case No. 19-10973
Charlotte Russe. Ine.. Case No. 19-1024

Charming Charlie LIC. Case No. 19-1537. Charming Charhe USA. Ine.. Case No, 19-
11539

GUE Liquidation. Inc. (i k/a’ PTD. Tne). Case No. 19-1 1241 Liquidation

Commerce [1.0 (’k/a Provide Commerce LLC). Case No. 19-1 1252. GE Liquidation
Creations. Inc. (’k/a Provide Creations, Ine.), Case No, 19-1 1254

~ Loot Crate. Ine.. Case No. 19-1 1791

. Sugartina. Ine. Case No. 19-11973

 

 
